Citation Nr: 0214033	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
body rash.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.  

4.  Entitlement to service connection for a chronic sleep 
disorder.  

(The issues of entitlement to service connection for 
psychiatric disability and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities will be the subjects of a later 
decision.)  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, C. R., and G. R. P.  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to December 
1969 and from February 20 to August 7, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that found that new and material 
evidence had not been submitted to reopen claims for service 
connection for tinnitus, a body rash, and a right shoulder 
disorder.  The RO also denied service connection for a 
chronic sleep disorder and for an acquired psychiatric 
disorder, as well as entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  

In July 2002, the appellant, sitting at the RO in Jackson, 
gave sworn testimony at a videoconference hearing before the 
undersigned, sitting in Washington, D.C.  A transcript of 
that hearing is of record.  At the hearing, the veteran 
withdrew from appellate consideration the issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for left shoulder 
disability.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for psychiatric 
disability under the provisions of 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903, which 
is codified at 38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this issue.  

The Board is holding in abeyance the claim of entitlement to 
a TDIU because entitlement to that benefit is inextricably 
intertwined with the issue of entitlement to service 
connection for psychiatric disability, as a TDIU turns on the 
effect on employability of all service-connected 
disabilities.  Once the issue of entitlement to service 
connection for psychiatric disability is resolved, the issue 
of entitlement to a TDIU will be addressed.  

In his testimony in July 2002, the veteran asserted that he 
has tinnitus due to medication for his service-connected 
orthopedic disabilities.  He has also submitted medical 
articles indicating that he has a sleep disorder, a skin 
rash, and tinnitus due to various prescribed medications.  
Several of these medications are used to treat psychiatric 
disorders, while one of the medications is a painkiller.  The 
issue of entitlement to service connection for psychiatric 
disability is pending.  In any case, these claims are claims 
for secondary service connection cognizable under the 
provisions of 38 C.F.R. § 3.310(a) (2002).  A claim for 
secondary service connection is a new claim.  See Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Secondary service 
connection is thus a separate issue from the issue of whether 
new and material evidence has been submitted to reopen claims 
of entitlement to service connection for tinnitus or a skin 
rash on a direct incurrence basis and from entitlement to 
service connection for a chronic sleep disorder on a direct 
incurrence basis.  The record shows that the RO has not 
adjudicated the secondary service connection claims and that, 
accordingly, they have not been developed for appellate 
consideration.  They are therefore referred to the RO for 
action deemed appropriate.  


FINDINGS OF FACT

1.  A rating decision dated in July 1995 denied entitlement 
to service connection on a direct incurrence basis for 
tinnitus, a body rash, and residuals of a right shoulder 
injury.  

2.  Although the veteran filed a timely notice of 
disagreement with this determination, he did not perfect his 
appeal following the issuance of a statement of the case in 
August 1995.  

3.  The evidence received since the July 1995 rating decision 
is essentially cumulative and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for tinnitus, a body rash, 
and residuals of a right shoulder injury.  

4.  A chronic sleep disorder was not present in service or 
until a number of years thereafter and is not shown to be 
related to service or to an incident of service origin.  


CONCLUSIONS OF LAW

1.  The July 1995 rating decision denying entitlement to 
service connection on a direct incurrence basis for tinnitus, 
a body rash, and residuals of a right shoulder injury is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.200, 20.202, 20.302, 20.1103 (2002).  

2.  New and material evidence has not been submitted to 
reopen claims of entitlement to service connection on a 
direct incurrence basis for tinnitus, a body rash, and 
residuals of a right shoulder injury.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  

3.  A chronic sleep disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which redefined VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except for 
provisions relating to claims to reopen.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The changes to the regulations 
governing claims to reopen apply only to such claims filed on 
or after August 29, 2001.  Whereas VA regulations are binding 
on the Board, 38 C.F.R. § 20.101(a) (2002), the Board in this 
decision will apply the regulations implementing the VCAA as 
they pertain to the claims at issue.  Accordingly, in 
citation to the applicable regulation governing whether new 
and material evidence has been presented to reopen certain 
claims, the Board will cite to and apply the regulation in 
effect prior to August 29, 2001.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  

The record shows that the veteran submitted a formal claim 
for compensation benefits (VA Form 21-526) in December 1992 
and that informal claims for the other benefits sought were 
later filed.  Thus, when the veteran sought to reopen his 
service connection claims, and when he filed his initial 
claim for service connection for a chronic sleep disorder in 
September 1999, the information necessary to proceed with the 
claims was already essentially of record.  

With respect to VA's duty to furnish notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim, 38 U.S.C.A. § 5103(a), 
the Board notes that in February 2000, the veteran and his 
representative were provided a statement of the case with 
respect to the issues now before the Board.  This document 
set forth the legal criteria governing claims for service 
connection on a direct incurrence basis, the finality of 
prior rating decisions, the definition of new and material 
evidence, and other pertinent regulations.  The statement of 
the case also listed the evidence considered by the RO, and 
offered analyses of the facts as applied to the legal 
criteria set forth therein, thereby informing the veteran of 
the information and evidence necessary to substantiate his 
claims.  Supplemental statements of the case were furnished 
to the veteran and his representative in February and June 
2001.  

The Board further notes that in correspondence dated in March 
2001, the RO notified the veteran of the type of evidence 
necessary to substantiate his claims and of the respective 
obligations of the parties in obtaining that evidence.  In 
view of the foregoing, and in light of the extensive 
development undertaken in this case, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by VA 
is not an issue in this case.  See Quartuccio v. Principi, 16 
Vet. App. at 187.  VA has informed the appellant of the type 
of information and evidence necessary to substantiate the 
claims addressed in this decision.  

With respect to original or reopened claims, VA must also 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3) (2002).  A review of the 
record shows that the veteran's complete service medical 
records have been obtained, as have extensive reports of VA 
treatment and examination.  Private medical evidence 
identified by the veteran has been obtained, as have the 
records supporting the award of Social Security disability 
benefits that became effective in May 1999.  The Board 
observes that in a statement dated in October 2000, the 
veteran said that his Social Security disability 
determination was based solely on VA records from the VA 
Medical Center in Jackson, Mississippi.  (The Social Security 
award was based on the veteran's affective/mood disorder and 
osteoarthrosis.)  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2002).  The 
veteran has been followed in the VA outpatient clinic for 
years and was also afforded a series of VA examinations 
beginning in February 1993.  The Board believes that 
additional medical evaluation would do little to illuminate 
further the veteran's disability picture with respect to his 
chronic sleep disorder because of the remoteness of the 
current disability from either period of active duty.  

The Board concludes that although the RO did not advise the 
veteran of the specific provisions of the VCAA, the RO met 
the requirements of the VCAA.  Accordingly, there would be no 
possible benefit in remanding this case to the RO for further 
consideration of the requirements of the VCAA.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The Board notes, moreover, that the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable in all cases.  The Court has concluded that 
the VCAA is not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  

Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration under 
VCAA, poses no harm or prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The record shows that a rating decision dated in July 1995 
denied entitlement to service connection for tinnitus, a body 
rash, and residuals of a right shoulder injury.  The veteran 
was informed of this determination in a letter dated July 17, 
1995, and immediately filed a notice of disagreement 
therewith.  In his notice of disagreement, the veteran 
requested a personal hearing.  A statement of the case was 
issued in August 1995, and the veteran gave sworn testimony 
before a hearing officer at the RO in January 1996.  
Following his hearing, the veteran underwent a series of VA 
examinations in February 1996.  The hearing testimony and VA 
examination reports were addressed in a supplemental 
statement of the case issued on May 6, 1996.  However, the 
veteran did not file a VA Form 9 or submit correspondence 
constituting a substantive appeal that would have perfected 
his appeal from the July 1995 rating decision.  See YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (a substantive appeal 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information).  The rating decision 
therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.202, 20.302, 20.1103.  See Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992) (where claimant did not 
perfect appeal by timely filing substantive appeal, rating 
decision became final).  See also 66 Fed. Reg. 50,318, 50,319 
(Oct. 3, 2001) (amending 38 C.F.R. §§ 20.302 and 20.304 to 
provide for an extension of time for filing a substantive 
appeal following the receipt of additional evidence and 
issuance of a supplemental statement of the case under 
circumstances not present in this case).  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2002); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

As discussed above, the Board must apply the regulation 
defining new and material evidence that was in effect prior 
to August 29, 2001 to the claims to reopen.  Under it, new 
and material evidence means evidence not previously submitted 
to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  

The evidence before the rating board in July 1995 included 
the service medical records for both periods of active duty, 
post service treatment records, reports of VA examinations 
conducted in February 1993, and the report of proceedings of 
a physical evaluation board conducted in August 1993.  

The service medical records were completely negative for 
complaints or findings of tinnitus, although a separation 
examination from the second period of active duty was not 
performed.  When the veteran was examined by VA in February 
1993,  he complained of constant tinnitus in the right ear 
and gave a history of having served in Vietnam around big 
guns and on airplanes while in the Special Forces.  The 
pertinent diagnosis was history of hearing loss with 
tinnitus.  However, the veteran's DD-214 was of record and 
showed that he served in the Air Force during the Vietnam era 
and that he received no decorations such as the Vietnam 
Service Medal to indicate that he had any service in that 
country.  His service medical records indicated that his 
overseas service was in Germany.  Moreover, the veteran was 
followed at service clinics and by the service department for 
a number of disorders, but complaints or findings of tinnitus 
were not noted.  Tinnitus was not mentioned in the report of 
the proceedings of a physical evaluation board conducted in 
August 1993.  

The service medical records for the veteran's first period of 
active duty, including his separation examination in October 
1969, were negative for complaints or findings of a skin rash 
but show that he was seen in May 1969 for acne vulgaris on 
his back.  The service medical records for his second period 
of active duty were similarly negative for pertinent 
complaints or findings.  On a VA general medical examination 
in February 1993, he had a history of cysts on his back.  One 
was drained.  He had old scars on the lower back area, but 
nothing was active at the time of the examination.  The 
pertinent diagnosis was old scars on the back possibly 
secondary to cystic acne.  

The evidence before the rating board in July 1995 was also 
negative for complaints or findings of right shoulder 
disability during the veteran's first period of active duty.  
The veteran did not contend otherwise but argued that he 
injured his shoulder in a parachute accident in April 1991.  
The service medical records for his second period of active 
duty showed that when seen at a service clinic in early April 
1991, his chief complaint was that he had sustained injury to 
his right shoulder and left ankle three days before, but he 
left the emergency room because he thought that he could get 
faster treatment at sick call.  When seen at a service clinic 
the following day for complaints referable to the right 
shoulder, he said that he was unable to perform pull-ups 
since jumping off a 34-foot tower repeatedly.  There was a 
discolored area of the right shoulder where the harness fit 
over the upper chest area.  However, he had full range of 
motion, and no crepitus or obvious deformity was noted.  The 
assessment was resolving strain.  When seen at a service 
clinic in late April 1991, his chief complaint was that he 
had fallen on his back, and he complained of pain in his back 
and right shoulder.  The right arm exhibited full range of 
motion without pain.  The assessment was muscle strain.  

Although the veteran was not examined for separation, he was 
followed for his orthopedic complaints following service.  A 
second parachute jump in September 1991, during inactive duty 
training, resulted in further injury to the left foot and 
ankle.  He was seen by a private orthopedist in September 
1991, who did not mention a right shoulder injury in 
correspondence addressed to the veteran's unit dated that 
month.  Similarly, a VA orthopedic examination in February 
1993 was completely negative for complaints or findings of 
residuals of a right shoulder injury.  The proceedings of a 
physical evaluation board conducted in August 1993, which 
specifically addressed orthopedic disabilities of the left 
ankle and low back, were silent regarding residuals of a 
right shoulder injury.  

The pertinent evidence received since the prior final rating 
decision includes reports of treatment and examination by VA 
and service providers, testimony rendered before a hearing 
officer at the RO in January 1996 and the undersigned Board 
member in July 2002, records from the Social Security 
Administration, and additional service medical records with 
respect to the veteran's second period of active duty.  

This evidence shows that complaints or findings of tinnitus 
were not noted when the veteran was examined for service 
entrance on January 27, 1991.  However, on a VA audiology 
evaluation in February 1996, the veteran reported a five-to-
seven year history of constant bilateral tinnitus.  He said 
that the tinnitus occasionally affected his ability to hear 
and understand speech and interfered with his sleep.  On an 
ENT examination at that time, the veteran said that he did 
not recall paying attention to his hearing after his accident 
in service because his back and leg were causing severe pain.  
However, he reported that after he was treated and began to 
get relief, the ear ringing began to show up.  The examiner 
noted that there was no history of tympanic membrane 
perforations.  The examiner diagnosed bilateral severe high 
frequency sensorineural hearing loss with continuous tinnitus 
in the right ear.  The examiner's impression was that the 
hearing loss and tinnitus "are probably secondary to noise 
exposure and not from the direct injury that he sustained 
from the parachute fall."  

However, at the hearing conducted in January 1996, the 
veteran testified that he had never served in Vietnam during 
the Vietnam era.  He said that the first time he noticed the 
tinnitus was after coming off painkillers and muscle 
relaxers.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110 (West Supp. 2002), none of the 
evidence added to the record since the July 1995 rating 
decision shows, or even tends to show, that the veteran 
directly incurred tinnitus as a result of either period of 
active duty.  Indeed, the concession by the veteran at his 
hearing in January 1996 that he did not serve in the Vietnam 
War effectively removes the one source of tinnitus - noise 
exposure in service - that was supported by competent medical 
evidence.  The record shows that the veteran did not leave 
the country during the Persian Gulf War.  He sustained an 
injury in April 1991 in a parachute landing while in training 
and spent most of the rest of his active duty time either in 
treatment for residuals of the injury or in an intelligence 
class at Fort Huachuca, Arizona.  Indeed, it was his 
enrollment in that class that caused his unit to change the 
status of his orders to that of active duty for training, 
effective June 1, 1991.  There is no showing that the veteran 
sustained in service any type of head injury, concussion, or 
acoustic trauma that might have caused the onset of any 
current tinnitus.  

Although there is some indication that the veteran might have 
ringing in his ears secondary to pain medication, as 
indicated above, the issue of secondary service connection is 
not before the Board.  The new evidence, when considered in 
light of the old, tends, if anything, to refute the 
contention that the veteran has tinnitus as a direct 
consequence of service.  

Similarly, none of the new evidence, considered in light of 
the old, shows or tends to show that the veteran has a skin 
rash as a direct result of service.  The VA dermatology 
examination in February 1996 showed numerous scars and areas 
of post-inflammatory pigment changes on the lower left back, 
and photos were associated with the claims folder.  While the 
examiner was of the opinion that the veteran probably had a 
folliculitis pyoderma-type situation, more recent diagnoses 
have included impetigo, dry skin, vitiligo, and allergic 
contact dermatitis.  When seen in the VA outpatient clinic in 
February 2000, it was reported that he had had another 
outbreak of folliculitis on his back.  However, competent 
evidence that any current skin rash was directly incurred in 
service has not been received.  Although the veteran is 
competent to provide evidence of symptomatology, he is not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995), and cases cited therein.  Although 
acne vulgaris was noted on the veteran's back when he was 
seen in May 1969, and old scars on the back possibly 
secondary to cystic acne were diagnosed on VA examination in 
February 1993, none of the evidence submitted in conjunction 
with the application to reopen has attributed any current 
skin disorder to service, and the opinion of the VA examiner 
in 1993 was in any case speculative.  See 38 C.F.R. § 3.102 
(2002).  

With respect to the right shoulder disorder, the evidence 
added to the record since the July 1995 rating decision 
includes a VA orthopedic examination in February 1996 that 
culminated in a pertinent impression of symptoms and findings 
compatible with mild chronic capsulitis of the right 
shoulder.  X-rays of the right shoulder were normal at that 
time, however.  The diagnosis of capsulitis was not 
thereafter continued.  A private orthopedic evaluation in 
September 2000 and a VA orthopedic examination in November 
2000 were both silent for any indication of right shoulder 
complaints.  It is pertinent in this regard to note that 
while the impression in February 1996 suggested findings 
consistent with capsulitis of the right shoulder, no clinical 
findings were actually reflected in the examination report to 
support what was nothing more than an impression.  The 
diagnosis was not truly established, especially in light of 
the fact that the veteran was thereafter seen on numerous 
occasions for many complaints without any right shoulder 
pathology being identified by either VA or private examiners.  

Although symptoms are manifestations or indications of 
disease or injury, even disease or injury is not entitled to 
service connection unless chronic residuals constituting a 
disability result therefrom.  The United States Court of 
Appeals for Veterans Claims has specifically so held.  In 
affirming a Board decision denying an application to reopen a 
claim of entitlement to service connection for spinal 
meningitis and denying an original claim for service 
connection for residuals of frozen feet, the Court stated:  
"[The veteran] is apparently of the belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  

In this case, the new evidence viewed in the light of the old 
does not show that the veteran currently manifests a right 
shoulder disorder that can be attributed to service.  The law 
requires that there be a showing of current disability and of 
a link of the current disability to service.  The United 
States Court of Appeals for the Federal Circuit has held that 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to same effect).  See 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997) 
(claimant must have disability at time of application for 
benefits and not merely findings in service).  Although the 
veteran contends that he has residuals of a right shoulder 
injury sustained during his second period of active duty, he 
is not competent to diagnose the disability or attribute it 
to service.  See Stadin v. Brown, 8 Vet. App. at 284.  

For the reasons set forth above, therefore, the Board 
concludes that the additional evidence received since the 
July 1995 rating decision is not both new and material.  None 
of this evidence, considered in light of the evidence before 
the rating board in July 1995, provides "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, . . ."  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (emphasis added).  Thus, the 
new evidence is not so significant to the issues in this case 
that it must be considered in order to fairly decide the 
merits of the claims.  38 C.F.R. § 3.156(a).  It follows that 
the application to reopen claims for service connection for 
tinnitus, a body rash, and residuals of a right shoulder 
injury must be denied.  

With respect to the veteran's original claim for service 
connection for a chronic sleep disorder, the Board notes that 
his service medical records for his first period of active 
duty are negative for complaints or findings of a sleep 
disorder when he was examined for service entrance in June 
1966.  Although he was seen at a service dispensary in 
September 1966 complaining that he had been unable to sleep 
for the previous three nights, a sleep disorder was not 
diagnosed.  He was treated with 10 milligrams of Librium, and 
the service medical records thereafter, including his 
separation examination in October 1969, were negative for 
pertinent complaints or findings.  The service medical 
records for his second period of active duty are also 
negative for complaints or findings referable to a sleep 
disorder.  The first documented indication of a sleep 
disorder, separate and distinct from disturbed sleep 
associated with pain from his orthopedic disabilities, was in 
2000.  When seen in late January 2000, it was felt that he 
had possible sleep apnea.  When seen in the VA pulmonary 
clinic in August 2000, it was reported that the veteran had 
undergone a sleep study the previous March that had revealed 
obstructive sleep apnea (OSA).  When seen in the outpatient 
clinic in April 2000, he was instructed in the use of a 
continuous positive airway pressure (CPAP) machine.  His 
active problems in June 2000 included insomnia with sleep 
apnea, but when seen the following December, it was reported 
that he was getting adequate sleep on medication when not 
having a lot of pain.  

The obstructive sleep apnea that VA has diagnosed in the 
veteran's case is shown as a distinct disease entity a number 
of years following his final separation from active duty.  
The record contains no competent evidence attributing the 
diagnosed sleep apnea to service or to any incident of 
service origin.  Although a brief episode of sleep 
disturbance was noted during the veteran's first period of 
service, no chronic sleep disorder is shown until more than 
three decades later.  There is therefore no basis for finding 
that a chronic sleep disorder originated in service.  See 
38 C.F.R. § 3.303(b).  

Although the veteran claims that his sleep is disturbed 
because of pain associated with his orthopedic disabilities, 
such disturbance is not by itself a disease entity since it 
is inevitably a transient phenomenon that in its nature will 
resolve when the pain resolves.  Service connection is 
warranted only for a disease entity that is a separate 
ratable disability, not a transient manifestation of another 
disorder.  It must be shown that the disorder for which 
service connection is sought exists as a separate and 
distinct disorder the manifestations of which can be 
accurately gauged and evaluated and that disorder is chronic 
in nature.  Id.  Such a chronic sleep disorder has been 
diagnosed, but that disorder - obstructive sleep apnea - is 
not shown by the evidence of record to have been incurred 
during either period of active duty.  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for service 
connection for a chronic sleep disorder must be denied.  See 
38 U.S.C.A. § 5107(b).  


ORDER

The application to reopen claims of entitlement to service 
connection for tinnitus, a body rash, and residuals of a 
right shoulder injury is denied.  

Service connection for a chronic sleep disorder is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


